46 U.S. 6 (____)
5 How. 6
STEPHEN SEWALL, APPELLANT,
v.
HENRY V. CHAMBERLAIN.
Supreme Court of United States.

Mr. Dargan moved to dismiss the appeal for want of jurisdiction.
Mr. Justice WAYNE delivered the opinion of the court.
This cause having been regularly docketed, the appellee now moves the court to dismiss the appeal, on the ground that the amount in controversy is not large enough to bring the case within the appellate jurisdiction of the Supreme Court.
We have examined the record and find it to be so. By the averments in the complainant's bill, it seems that the subject-matter in controversy between himself and the defendant relates to the foreclosure of a mortgage given to the complainant by one Stephen Chandler, upon a lot of land in the city of Mobile, to secure the payment of a promissory note made by Chandler in his favor, bearing date 6th August, 1824, for $485, payable on the 1st of March thereafter, which was not paid at maturity, for the collection of which the complainant made the defendant his attorney and agent; also to the purchase of the premises, under a decree for *7 its sale, by the defendant, for one hundred and fifty dollars. The decree of foreclosure, was for the sum of six hundred and twenty dollars ninety-one cents, and the complainant avers that the lot was a valid and sufficient security for the payment of his debt.
After setting out all the circumstances of his case, and specially interrogating the defendant, the complainant's prayer is, that the matter may be "referred to a master, to compute and report the amount found due your orator by the foreclosure decree, with the interest thereon, and also to compute and report the value of the mortgaged lot, and its value at the time it was sold and conveyed by the defendant to one Samuel P. Bullard (who is admitted by the complainant to be a bonâ fide purchaser of the lot from the defendant, without any notice of the complainant's equity), and that the defendant may be decreed to pay, either the amount of the said decree of foreclosure, and interest on the value of said lot of land, or the amount received by the defendant from the sale to Bullard, if the same were sold for its fair and full value, with all the profits and increase since made by the use of the money, or legal interest thereon, without any deduction of commissions for agency."
From this prayer, the complainant's demand is susceptible of definite computation, and as his recovery could not be extended to an amount above his first or alternative prayer, if the recovery in either case must be below the sum of two thousand dollars, as it would have to be upon his own showing, this court cannot have appellate jurisdiction of the cause. We shall direct the dismission of the appeal.

Order.
This cause came on to be heard on the transcript of the record from the Circuit Court of the United States for the Southern District of Alabama, and was argued by counsel. On consideration whereof, and it appearing to the court here that the matter in dispute does not exceed the sum or value of two thousand dollars, exclusive of costs, it is therefore now here ordered and decreed by this court, that this appeal be and the same is hereby dismissed for the want of jurisdiction.